Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 2/9/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12,14-16, 18,  23, 24,58-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boschetti et al. US 20130344567 in view of  Yizhou et al. ACS Combinatorial Science Vol. 18 no. 8, 23 June 2016, pages 438-443 (and Supporting Information) .
Boschetti et al.  discloses a method for immobilizing nucleic ligands including at least one reactive amine function, by grafting on an activated solid substrate, including a step of coupling said nucleic acids on said activated solid substrate having a pH of less than 6. (Abstract).	
Boschetti et al. discloses a process for immobilizing nucleic ligands comprising at least one primary amine function on a solid support, comprising the following steps: 
a) providing a solid support comprising activated carboxylic acid groups at its surface, 
amine function, and 
c) carrying out the coupling of said nucleic acid with the activated carboxylic acid groups present at the surface of said solid support under conditions where the pH is less than 6. In one preferred embodiment, the activated carboxylic acid groups are obtained by reaction with N-hydroxysuccinimide or a derivative thereof. The carboxylic acid functions of the solid support are activated with NHS, said solid support can be obtained by reacting a commercial gel having free carboxylic acid functions with N-hydroxysuccinimide (NHS), optionally in the presence of a carbodiimide such as 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide (EDC). ([0013-0017] [0084] and claims).
The method can include a step of contacting the support with NaOH. [0027]; [0029]; [0231]; [0240]; [0339].
The method can include separating and washing steps [0113];[0147]; [0195]-[0199].
Boschetti et al.  discloses that the process of the invention results in the production of affinity supports having a high density of grafted nucleic acids and consequently allows the preparation of affinity supports having a high capacity for capturing target ligands, which are usable on an industrial scale [0063]. Boschetti et al.  discloses solid supports containing "activated carboxylic acid" functions are well known in the prior art and many of them are commercially available. The solid supports can also be prepared according to methodologies well known to those skilled in the art, for example by reacting a support initially having carboxylic acid functions at its surface with a suitable chemical agent allowing the activation of the carboxylic acid functions with a view to the subsequent formation of an amide bond. Reference may, in particular, supports having "activated carboxylic acid" functions can be of any type. These supports encompass the supports conventionally used for chromatography, including silica and agarose supports and which have been treated in order to have activated carboxylic acid groups at their surface. The preactivated solid supports encompass dextran, agarose or starch gels, cellulose derivatives, or else synthetic polymers such as polyamides, trisacryl, sephacryl, methacrylate derivatives, polystyrene derivatives and polyacrylamides, or else inorganic supports such as silica supports (in particular porous glass supports) or alumina supports on the surface of which activated carboxylic acid groups are present. Generally, the solid supports on which the nucleic ligands according to the invention can be immobilized encompass any type of support having the structure and the composition commonly found for filter supports membranes, etc. The solid supports encompass in particular resins, affinity chromatography column resins or gels, polymer beads, magnetic beads, paramagnetic beads, filtering membrane support materials, etc. The solid supports also encompass in particular materials based on glass or on metal, such as steel, gold, silver, aluminum, copper, silicon, glass or ceramic. The solid supports also encompass in particular polymer materials, such as a polyethylene, a polypropylene, a polyamide, a polyvinylidene fluoride, polyacrylamide derivatives and combinations thereof.[0083].
	Boschetti et al.  does not teach the coupling in an organic solvent.
Yizhou et al. discloses a method for coupling a nucleic acid to a support in DNA-combinatorial libraries comprising:

(b) providing a nucleic acid, wherein the nucleic acid comprises at least one primary amine function,
(c) activating the support by contacting the carboxylic acid groups thereon with a carbodiimide (EDC), to form a reactive anhydride,
(d) reacting the reactive anhydride with the at least one primary amine function of the nucleic acid to form a covalent amide bond, thereby coupling said nucleic acid to the support, wherein steps (c) and (d) are conducted in the presence of an organic solvent, for instance in DMSO. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an organic solvent as taught by Yizhou et al. for the method of Boschetti et al.  The motivation is Boschetti et al. teaches “Aptamers have many advantages. By virtue of their oligonucleotide nature, aptamers have a low immunogenicity and high resistance to stringent physicochemical conditions (presence of urea, of DMSO, of a very acid or of a very basic pH, use of organic solvents or of a high temperature) enabling varied sanitization strategies in the context of use as an affinity ligand. Furthermore, they have high selectivity. Finally, the production of aptamers involves relatively limited costs. [0156]. And the presence of NaCl in combination with an aqueous buffer containing DMSO and EDC is known in Yizhou et al. (see Supporting Information S3). 

Routine optimization is not considered inventive and no evidence has been presented in the instant disclosure that the range of the concentration was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art. One of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        26 February 2022